Citation Nr: 0412595	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-11 894	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUE

Entitlement to additional compensation based on the need for 
aid and attendance of the deceased veteran's spouse, for the 
purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

[redacted], [redacted], and [redacted], the 
appellant's daughters


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946.  He died on October [redacted], 2001.  The appellant 
is his surviving spouse (widow).  She appealed to the Board 
of Veterans' Appeals (Board) from a March 2002 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

Following a January 2003 RO hearing, the appellant requested 
another hearing on a VA Form 21-4138, Statement in Support of 
Claim, received in February 2003.  But her representative 
subsequently withdrew that request in May 2003.

The Board since has advanced the case on the docket due to 
the appellant's advanced age.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2003).

Other records show that, in November 2000, prior to his 
death, the veteran had filed claims for increased ratings for 
his service-connected sinusitis and cholecystitis, as well as 
for a total disability rating based on individual 
unemployability (TDIU).  The RO later issued a decision in 
January 2002 granting an increased rating for the 
cholecystitis and a TDIU, for accrued benefits purposes, but 
the RO has not adjudicated the other claim seeking an 
increased rating for the sinusitis, for the purpose of 
accrued benefits.  So this additional claim is referred to 
the RO.




FINDINGS OF FACT

1.  The veteran had active service from December 1942 to 
February 1946 and he died on October [redacted], 2001.  The claims 
pending at his death were fully adjudicated and the benefits 
paid.  

2.  At the veteran's death there was no claim on file for 
additional compensation based on the need for aid and 
attendance of his spouse, although after his death his 
entitlement to other VA compensation benefits was awarded and 
paid, in the form of accrued benefits.  


CONCLUSION OF LAW

The criteria are not met for additional compensation based on 
the need for aid and attendance of the veteran's spouse for 
accrued benefits.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  It since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The implementing regulations were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VA 
stated that the relevant "provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA," 66 Fed. Reg. 45,629.  
Thus, if the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.

The VCAA and implementing regulations require that VA notify 
an appellant of any information and evidence necessary to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002).  Also, VA has a duty to assist in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  

In this appeal the appellant was informed of the implementing 
VCAA regulations in the July 2002 statement of the case 
(SOC).  The SOC also cited the governing laws and 
regulations, as did the January 2003 supplemental SOC (SSOC).  
However, other than providing an RO hearing in October 2003, 
at which the appellant's three daughters testified, the RO 
took no additional steps to obtain any additional information 
or evidence concerning her claim.

That, however, notwithstanding, the Board concludes that VA's 
redefined duties to notify and assist have been fulfilled to 
the extent possible.  The appellant was provided notice of 
the evidence needed to substantiate her claim when she was 
provided a copy of the March 2002 rating decision.  The 
discussion in that initial rating determination and in the 
SOC and SSOC that followed cited the applicable statutes and 
regulations governing the claim at issue and explained the 
evidence needed to substantiate her claim, i.e., that a claim 
for the benefit sought had to have been filed prior to the 
veteran's death and would be adjudicated on the basis of the 
evidence of record at the time of his death.

The appellant admittedly was not informed of what specific 
steps were to be taken to obtain information and evidence 
needed to substantiate her claim or who, she or VA, would 
take any particular action in this regard.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  This also was not in accordance with a 
recent Court decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (where the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim).

However, the claim for accrued benefits is, by its very 
nature, a claim for past due and unpaid benefits, so it must 
be adjudicated on the basis of the evidence of record at the 
relevant time in question-the date of the veteran's death.  
Evidence later received cannot be considered.  
See 38 U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. 
§ 3.1000(a) (2003); see also VAOGCPREC 6-93 (Aug. 9, 1993).  
Moreover, there is no dispute as to the evidence to be 
considered.  The appellant does not make specific reference 
to or otherwise mention any additional information or 
evidence that needs to be obtained to fairly decide her 
claim.

In addressing the question of whether there is a VA duty to 
provide a VCAA notice pursuant to 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) when there is no reasonable possibility 
that any assistance VA would provide to the claimant would 
substantiate the claim, the starting point for consideration 
is the language contained in the governing statutes and 
regulations.  

With respect to VA's duty to assist claimants, section 5103A 
of title 38, U.S.C., includes an exception to the requirement 
that VA must make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate their claims for 
benefits when such claims are either inherently incredible or 
legally impossible.  That exception provides as follows:  
"The Secretary is not required to provide assistance to a 
claimant under this section [entitled 'Duty to assist 
claimants'] if no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  
38 U.S.C. § 5103A(a)(2); see also 38 C.F.R. § 3.159(d).  No 
such similar exception is set forth in 38 U.S.C. § 5103 or 
38 C.F.R. § 3.159(b) with respect to VA's obligation to 
satisfy the duty to notify.  



Indeed, VA specifically addressed the situation of whether a 
VCAA duty to notify notice is required in situations where 
there is no reasonable possibility that VA assistance would 
help substantiate the claim in the final VCAA regulations.  
VA stated in the supplementary information:  

The VCAA requires VA to notify a claimant of 
the information and evidence necessary to 
substantiate a claim in all claims for which 
a substantially complete application has 
been submitted, regardless of whether VA is 
going to assist in obtaining evidence.  If a 
VA decisionmaker determines that a claim is 
inherently incredible, the decisionmaker can 
request that the claimant submit information 
or evidence as provided by section 5103(a) 
and § 3.159(b)(1) that would lead VA to 
conclude that it should provide assistance 
to substantiate the claim.

66 Fed. Reg. 45,620, 45,628 (Aug. 29, 2001).  

When the outcome of the adjudication of a claim is governed 
solely by the law, i.e., when the facts are firmly 
established and not in dispute, the VCAA is inapplicable.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (because the law as 
mandated by statute, and not the evidence, is dispositive of 
this claim, the VCAA is not applicable); Smith (Claudus) v. 
Gober, 14 Vet. App. 227 (2000) (holding that VCAA did not 
affect federal statute that prohibits payment of interest on 
past due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002).  
Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations prior to 
adjudicating the claim for accrued benefits and there is no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any further assistance would be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

Accrued Benefits

As mentioned, an accrued benefits claim is, by definition, a 
derivative claim.  And it arises after an entitled payee who 
is typically, but not exclusively, the veteran, has died.  
Although a claim does not survive the claimant's death, 
see Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), 
certain individuals may be entitled to accrued benefits under 
certain circumstances.  Typically, accrued benefits are 
potentially available following the death of a veteran; 
however, such benefits may also flow from the death of a 
surviving spouse or child, or a person receiving an 
apportionment of the veteran's benefits, etc.  
See 38 U.S.C.A. § 5121(a)(1), (3), (4), (5) (West 2002); 
38 C.F.R. § 3.1000(a)(2), (3), (4), (b) (2003).  But in each 
instance, the appellant's entitlement can never exceed what 
the veteran was entitled to when he died because she 
effectively is placed in his shoes for all intents and 
purposes (Addidas Rule).

In Bonny v. Principi, 16 Vet. App. 504, 507 (2002) 
(hereinafter Bonny), the Court held that 38 U.S.C.A. 
§ 5121(a) provides, in pertinent part, that: 

...periodic monetary benefits [] under laws 
administered by the Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence in 
the file at date of death [] (hereinafter [] 
referred to as "accrued benefits") and due and 
unpaid for a period not to exceed two years, shall, 
upon the death of such individual be paid []

"The paragraph provides for payment of (1) periodic monetary 
benefits to which an individual was entitled at death under 
existing ratings or decisions, which the Court will call 
"benefits awarded but unpaid", or (2) periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years, which are called "accrued benefits" 
for purposes of sections 5121 and 5122."  Bonny, at 507.  

"The important distinction between the two types of periodic 
monetary benefits is that one type of benefits is due to be 
paid to the veteran at his death and one type is not.  As to 
the former, when the benefits have been awarded but not paid 
pre-death, an eligible survivor is to receive the entire 
amount of the award.  The right to receive the entire amount 
of periodic monetary benefits that was awarded to the 
eligible individual shifts to the eligible survivor when 
payment of the award was not made before the eligible 
individual died.  This interpretation of 38 U.S.C. § 5121(a) 
is completely consistent with the plain language of the 
statute, as previously quoted and interpreted herein."  
Bonny, at 507.   

"As to the latter type of periodic monetary benefits, [i.e., 
accrued benefits] what is determinative regarding accrued 
benefits is that evidence in the individual's file at the 
date of death supports a decision in favor of awarding 
benefits.  Because the benefits cannot be awarded to the 
deceased individual, an eligible survivor can claim a portion 
of those accrued benefits.  See Richard [v. West, 161 F.3d 
719 (Fed. Cir. 1998)], Haines [v. West, 154 F.3d 1298 (Fed. 
Cir. 1998), cert. denied, 526 U.S. 1016, 119 S.Ct. 1249, 143 
L.Ed.2d 347 (1999)], and Marlow [v.West, 12 Vet. App. 548 
(1999)], all supra."  Bonny, at 508.   

In response to the decision in Bonny, on December 16, 2003, 
the President signed the Veterans Benefits Act of 2003 (the 
Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Section 104 of the Act 
amended 38 U.S.C.A. § 5121(a) to remove the inconsistent 
treatment of benefits unpaid at the time of death created in 
Bonny.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 104, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5121(a).  Specifically, the Act amended § 5121(a) 
by repealing the 2-year limitation on accrued benefits so 
that an eligible survivor(s) may receive the full amount of 
any benefits that were due the veteran at the date of death.  
However, this provision applies with respect to deaths 
occurring on or after December 16, 2003.  The veteran in this 
case died before this, in October 2001.  So the liberalizing 
amendment created by this Act is inapplicable.  And while no 
implementing regulation has yet been created, it could not be 
made effective prior to the effective date of the legislation 
on December 16, 2003.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; cf. VAOPGCPREC 3-2000 (Apr. 10, 2000).  

Thus, the appellant may not prevail based on the recent 
liberalizing legislation.  

In response to a Congressional inquiry, the RO informed the 
appellant by letter, apparently issued in July 2002, that at 
the time of her husband's death, he received compensation for 
service-connected flat feet, evaluated as 50 percent 
disabling.  He had a pending claim for an increased 
evaluation for his noncompensably disabling cholecystitis but 
he died on October [redacted], 2001, before a decision was completed.  
So she was notified in a letter dated November 21, 2001, of 
the possible existence of accrued benefits, which were due 
him but unpaid at his death.  As the surviving spouse, she 
was entitled to any such benefits, and she was sent an 
application, which she completed and submitted on December 
10, 2001.  In a January 2002 rating decision the evaluation 
for the veteran's cholecystitis was increased to 30 percent, 
effective November 21, 2000, which in turn increased his 
combined disability evaluation to 70 percent as of that same 
date.  It also was determined that he was entitled to a TDIU 
as of December 1, 2000, which was the first day of the month 
following entitlement.  That rating action resulted in 
"accrued benefits" due the veteran of $15,590.00, which 
were paid to the appellant, as his surviving spouse, on 
February 12, 2002.

The RO also stated that an additional claim for aid and 
attendance benefits, as the dependent of the veteran, was 
received on February 19, 2002, but that to be entitled to 
these benefits the claim must have been submitted prior to 
the veteran's death.  The March 2002 rating action appealed 
determined the claim was submitted 31/2 months after his death 
and, consequently, was untimely and the benefit sought could 
not be granted.  

In Jones v. West, 136 F.3d 1296, 1299-3000 (Fed. Cir. 1998) 
the United States Court of Appeals for the Federal Circuit 
held that, together, 38 U.S.C.A. §§ 5101 and 5121 (West 1991 
& Supp. 1997) "compels the conclusion that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  This comports with the 
Federal Circuit's decision in Zevalink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996), which held that a surviving spouse's 
"accrued benefits claim is derivative of the veteran's 
claim" and so concluded that, absent unconsidered new and 
material evidence in the file as of the date of death, a 
surviving spouse could only receive accrued benefits based 
on "existing ratings and decisions" and could not reopen 
and reargue a claim.  Zevalink, at 1241-42.  "Thus, a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim 
is that, without the veteran having a claim pending at time 
of death, the surviving spouse has no claim upon which to 
derive his or her own application.  Just as the surviving 
spouse in Zevalink [v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996)] could not reopen the veteran's accrued benefits 
claim, so [] the surviving spouse may not file an accrued 
benefits claim in lieu of the veteran."  Jones, at 1300.  

In recent years, the veteran's December 1999 claim for a 
rating in excess of 50 percent for service-connected 
bilateral pes planus was denied in March 2000.  The next 
claim received was in April 2000 for service connection for 
a back disorder as secondary to the bilateral pes planus and 
for a TDIU.  These benefits were denied in August 2000, and 
there was no appeal concerning either claim.

Another application for a TDIU, VA Form 21-8940, and 
additional claims for increased ratings for service-
connected sinusitis and cholecystitis were received in 
November 2000.

A death certificate indicates the veteran died on October 
[redacted], 2001.

VA Form 21-530, an Application for Burial Benefits, was 
received by VA in November 2001, having been forwarded by 
the Oneida County Veterans' Service Agency.  No reference 
was made to entitlement to additional compensation based on 
the need for aid and attendance of the veteran's spouse, for 
the purpose of accrued benefits.  

VA Form 21-534, an Application for Dependency and Indemnity 
Compensation (DIC), Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child (including Death Compensation if 
Applicable) was received in December 2001.  In an 
accompanying letter, one of the appellant's daughters stated 
that the appellant was disabled and currently housebound and 
under the care of the Visiting Nurses Association.  The 
veteran and the appellant had been 100 percent disabled in 
2001.  She was permanently disabled and unable to walk 
unassisted.  Attached to the claim were various documents, 
including a statement on a prescription form from Dr. Thomas 
John, indicating the appellant was disabled and unable to 
live on her own.  Also attached was a copy of an October 22, 
2001, Medicare Summary Notice pertaining to the appellant. 

A January 2002 RO decision awarded an increase in the rating 
for the cholecystitis, raising the evaluation from the 
noncompensable level of 0 percent to 30 percent.  The RO 
also granted a TDIU.  Both grants were retroactively 
effective as of November 21, 2000, for the purpose of 
accrued benefits.  As well, the appellant established her 
entitlement to basic eligibility for Dependent's Educational 
Assistance (DEA) under Chapter 35 of the United States Code 
(U.S.C.), effective October [redacted], 2001.  The RO, however, 
denied service connection for the cause of the veteran's 
death.  The RO notified the appellant of that decision in a 
letter dated February 4, 2002.  She did not appeal.  



Received on February 19, 2002, was a copy of the second page 
of that February 4, 2002, letter from the RO notifying the 
appellant of the denial of her claim for DIC and death 
pension benefits.  At the bottom, there was a handwritten 
notation that an attached letter dated October 11, 2001, 
shows that spousal aid and attendance had been claimed prior 
to the veteran's death.  That letter is from the Oneida 
County Veterans' Service Agency and reflects that "VA Form 
21-2680 Aid and Attendance Form" was sent to the veteran at 
his home address.  However, a copy of such executed form is 
not on file.  Also received was an undated report of an 
examination of the appellant by Dr. John stating that the 
appellant was unable to care for herself.  Also received 
were medical records dated from March to June 2001, and 
medical bills for June and July 2001 as well as January and 
February 2002.  

In response to a March 2002 RO letter informing the 
appellant of the denial of her claim for spousal aid and 
attendance, a letter from one of the veteran's daughters, 
dated and received in April 2002, stated that the family had 
been in contact with the VA in Syracuse and Rome many, many 
times in the last year for assistance, but were not told of 
the program (apparently meaning spousal aid and attendance) 
until late September 2001 and did not receive the 
application until October 2001.  The daughter stated that 
the veteran had been at the VA in Syrcause and Rome 
in August and September 2001 and she had spoken with social 
workers regarding home care assistance for both parents.  
The family had been told that as long as Visiting Nurses 
were in attendance, VA could not duplicate that service.  
But the family reportedly had not been informed of the aid 
and attendance program until the veteran had been about to 
be dismissed by Visiting Nurses because he was not showing 
significant improvement and, then, only after again 
contacting VA social workers and nurses had the family been 
informed of the aid and attendance program.  A "Syracuse VA 
representative" finally gave the daughter the name of the 
state VA representative at the county office.  When 
contacted, the "county" sent the daughter the appropriate 
forms.  The appropriate forms had not been sent earlier by 
social workers and nurse representatives.  The daughter 
inquired why the county veterans' service organization was 
not considered part of the U.S. Department of Veterans 
Affairs.

The substance of this letter was reiterated in the 
appellant's April 2002 notice of disagreement (NOD).  

At the January 2003 RO hearing before a Decision Review 
Officer (DRO), the appellant's three daughters testified.  
The majority of the testimony was by [redacted] who 
stated, in essence, that prior to the veteran's death on 
October [redacted], 2001, an application for spousal aid and 
attendance was received on October 11, 2001, and was filed 
on October 15th or 16th, 2001, with the New York State 
Department of Veterans Affairs which in turn filed the claim 
with the Oneida County Veterans' Service Agency (page 2 of 
the transcript).  The appellant's daughter was assured that 
it would be filed directly with the VA (page 2).  After 
breaking her hip in March 2001, the appellant was admitted 
to a nursing home in early April 2001, while the veteran was 
also hospitalized (page 3).  Until notified that the claim 
was denied, there was no communication from VA that the 
claim was being processed (page 3).  After the veteran died, 
the Oneida County Veterans' Service Agency helped filed a 
claim for burial benefits (page 4).  The October 11, 2001, 
letter from the Oneida County Veterans' Service Agency 
corroborated the discussions of the appellant's or veteran's 
problems with Mary Blair of that organization prior to the 
veteran's death (pages 4 and 5).  The daughter testified 
that she had become aware of her mother's entitlement to aid 
and attendance probably a few days prior to the October 11, 
2001, letter from the Oneida County Veterans' Service Agency 
(page 7).  None of the veterans service agencies in 
Syracuse, Rome or Utica had informed her of this benefit 
(page 7).  The DRO stated that Mary Blair was an employee of 
the State of New York and worked in the County of Oneida and 
was also a veteran's representative of the New York State 
Department of Veterans Affairs (page 9).  The daughter 
testified that the family should have been informed by VA 
employees earlier of the possible entitlement of their 
mother to spousal aid and attendance (page 11).

The Board is ever mindful of the unfortunate situation that 
arose in this case.  Nevertheless, the law is quite clear; 
to be entitled to accrued benefits there must have been a 
claim received by VA prior to the veteran's death.  And 
there was not a timely filed claim in this particular 
instance.  Even if the DIC claim received in December 2001 
were construed to be a claim for additional compensation 
based on the spouse's need for aid and attendance, which 
would be earlier than receipt of the claim in February 2002, 
it was still after the veteran's death (in October 2001).  
So it, too, was not a valid claim for accrued benefits.  
There is virtually no documentation on file prior to the 
veteran's death even suggesting that such a benefit was to 
be claimed.  

The appellant-widow in this particular case may not assert a 
new claim or attempt to reopen a previously and finally 
denied claim as a basis for accrued benefits.  The Board has 
considered the testimony that the appellant should have been 
informed of her possible entitlement to spousal aid and 
attendance and, also, should have been given the appropriate 
form to claim this benefit at an earlier date by 
VA employees.  Nevertheless, also bear in mind that it was 
the veteran's personal obligation to file a claim for the 
benefit at issue during his lifetime, which unfortunately he 
did not do.  Moreover, as was explained by the DRO in January 
2003, employees of the Oneida County Veterans' Service Agency 
are not VA employees and receipt of documents by that agency 
does not, in turn, constitute receipt of documentation or 
claims by VA.

So the claim for additional compensation based on the need 
for aid and attendance of the veteran's spouse, for accrued 
benefits purposes, must be denied.  And since the 
preponderance of the evidence is against her claim, the 
benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for accrued benefits is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



